DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 08/11/2021 have been presented for examination. Claims 1 and 11 are amended to now additionally recite, "in response to determining that the first indication information of the second direct link data is comprised in scheduling assignment (SA) data corresponding to the first direct link data, and that the first direct link data is comprised in a media access control protocol data unit (MAC PDU): sending, by the first terminal device, the first direct link data to the second terminal device by sending the MAC PDU on the first transmission carrier; and sending the first indication information of the second direct link data to the second terminal device by sending the SA data on the first transmission carrier", the scope of which has been changed by the newly amended features. Since it would require further search and/or consideration, the allowability of the amended claims cannot be determined without additional search and/or consideration. As such, the presented amendments do not place the claims into condition for allowance and the claims will NOT be entered. 

With regard to the 103 rejections, Applicant’s arguments filed 08/11/2021 (see pages 11-13 of Remarks) have been fully considered but they are not persuasive at least in view of the reasons set forth below.

On page 12 of Remarks, Applicant argued: 
In adding Yeh to the cited combination, the Office Action alleges that Yeh describes “terminal schedules to transmit MAC PDUI1 to MAC PDU4 including the D2D data (i.e., first direct link data).” See Office Action, p. 8. Applicant respectfully disagrees, and submits that Yeh is silent with respect to, and has not been shown to teach or suggest that the MAC PDU1-4 includes the D2D data. Instead, and as noted above, Yeh merely states “[t]he terminal retransmits MAC PDU (MPDUI) four times by using 4 D2D data resources (DRBla to DRBIld) among a plurality of D2D data resources.” Yeh, para. [0051] (emphasis added). Applicant respectfully submits that retransmitting the MAC PDU four times by using the D2D data resources as taught in Yeh is not the same as or equivalent to sending the MAC PDU that includes the first direct link data or the D2D data.
In response to Applicant’s argument, Examiner respectfully disagrees.
¶0051 of Yeh describes that MAC PDU is retransmitted using D2D data resources (DRB1a to DRB1d), and FIG. 1 of Yeh further discloses that the MAC PDU (e.g., MPDU1) includes the D2D data resources (DRB1a to DRB1d). This clearly indicates that the MAC PDU includes the D2D data. Therefore, Yeh clearly discloses, the first direct link data [¶0050-0051 and FIG. 1, D2D data (e.g., DRB1a to DRB1d)] is comprised in a MAC PDU [¶0050-0051 and FIG. 1, MAC PDU1] ... sending the first direct link data by sending the MAC PDU [¶0050-0051 and FIG. 1, transmitting the D2D data by transmitting the MAC PUD1].
	Therefore, the Applicant’s argument is moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469